STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

TROY    LILLIE,          ET   AL.                                                 NO.         2021   CW        1159


VERSUS


STANFORD          TRUST       COMPANY,

STATE       OF    LOUISIANA,         OFFICE
OF    FINANCIAL          INSTITUTIONS,                                      DECEMBER            30,        2021
AND    SEI        INVESTMENTS        COMPANY




In    Re:           State      of     Louisiana           through     the     Louisiana              Office           of

                    Financial           Institutions,            applying               for      supervisory
                   writs,       19th         Judicial.      District  Court,             Parish        of        East
                   Baton       Rouge,        No.    581570.




BEFORE:            WHIPPLE,         C. J.,     PENZATO AND      HESTER,       JJ.


        WRIT           GRANTED.              The     district        court'   s     August           23,         2021
judgment           is   vacated.             This     matter    is    remanded           to    the    district
court       for     consideration              of   the    motion    and    La.     Code       Civ.       P.     art.

592( E)(     5)     when       it    determines           the   order       and     methods           of       trial

following the filing of the pretrial order.

                                                          VGW
                                                          AHP

                                                          CHH




COURT       OF    APPEAL,       FIRST    CIRCUIT




  Ra   DEPUTY $CLEKOF                COURT
                 FOR    THE   COURT